IN THE COURT OF APPEALS OF TENNESSEE
                            AT NASHVILLE
                                  May 21, 2014 Session

                     LISA HOWE, ET AL. V. BILL HASLAM

                Appeal from the Chancery Court for Davidson County
                       No. 11778II   Carol L. McCoy, Judge




             No. M2013-01790-COA-R3-CV           - Filed November 4, 2014



J. STEVEN STAFFORD, J., concurring.

       In concur in the majority’s decision to affirm the trial court’s dismissal of the claims
arising from HB600’s reordering of the political process. I also join Judge McBrayer in his
determination that the claim of the Gay Straight Alliance of Hume Fogg Academic Magnet
High School survives dismissal on standing grounds, as the State’s Answer to the original
Complaint is insufficient to determine the applicability of HB600.

        I write separately, however, to express my agreement with both Judge Farmer’s and
Judge McBrayer’s interpretations of the United States Supreme Court case of Romer v.
Evans, 517 U.S. 620 (1996). Regardless of the fact that Judge Farmer and Judge McBrayer
take different paths to reach this result, both judges agree that Romer is not analogous to the
situation presented by HB600, and therefore, cannot be used to support a finding of standing
for the plaintiffs in this case. Here, Judge Farmer concludes that the Romer plaintiffs had
standing due to the structural barriers imposed by Amendment 2. In contrast, Judge
McBrayer concludes that the Romer plaintiffs had standing because Amendment 2 “singles
out one form of discrimination,” and therefore, creates a particularized injury for the
plaintiffs at issue. Both Judge Farmer and Judge McBrayer have authored thorough, well-
reasoned Opinions regarding the standing of the plaintiffs in Romer, an issue not examined
in the Supreme Court’s Opinion. Accordingly, both Judge’s Opinions seek to illuminate an
issue for which the Supreme Court has offered no guidance. It is an unenviable task to
attempt to draw meaning from a decision that does not expressly offer it. Based upon my
reading of Romer, I find both interpretations have equal plausibility and their differences
have no practical effect on the outcome of the case-at-bar. Therefore, I cannot disagree with
either interpretation.
_________________________________
J. STEVEN STAFFORD, JUDGE